UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1810



CERES CORPORATION,

                                                          Petitioner,

          versus


DARRYL LEDUCE; ITO CORPORATION OF BALTIMORE;
DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(00-839, 00-839-A)


Submitted:   November 30, 2001         Decided:     December 19, 2001


Before WILKINS, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence P. Postol, SEYFARTH SHAW, Washington, D.C., for Peti-
tioner. Michael C. Eisenstein, Baltimore, Maryland; Christopher J.
Field, FIELD, WOMACK & KAWCZYNSKI, L.L.C., South Amboy, New Jersey,
for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ceres Corporation seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s award

of longshore benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986

& Supp. 2001) and holding that Ceres is the responsible employer.

Our review of the record discloses that the Board’s decision is

based upon substantial evidence and is without reversible error.

Accordingly, we affirm on the reasoning of the Board.   See LeDuce

v. Ceres Corp., No. 00-839; 00-839-A (BRB May 17, 2001).   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2